Order of Supreme Court, Kings County, dated June 29, 1966, which granted defendant’s motion to suppress certain evidence, reversed, on the law and the facts, and motion remitted to' the court below for further proceedings not inconsistent herewith. The order was granted upon the ground that the evidence in question was the fruit of certain statements obtained from defendant in violation of the rules enunciated in Miranda v. Arizona (384 U. S. 436). On this record, it is ouf opinion that the evidence was not the fruit of the statements obtained from defendant, but on the contrary was obtained independently of those statements and as a result of information received from the complainant. However, a further hearing should be had on the issues (a) whether the evidence in question was obtained by an illegal search and seizure and (b) whether defendant has standing to raise that objection, since those issues were neither reached, litigated, nor determined at the hearing which resulted in the order under review. Beldock, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.